Citation Nr: 0300567	
Decision Date: 01/10/03    Archive Date: 01/28/03

DOCKET NO.  96-43 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San 
Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.   

2.  Eligibility for Dependent's Educational Assistance 
(DEA).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran served on active duty from March 1953 to March 
1955.  He died in November 1994.  The appellant is his 
surviving spouse.

This case comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the San Juan, Puerto 
Rico, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In August 1997 the RO denied benefits under 38 U.S.C.A. 
§ 1318 (West 1991).  It is unclear whether the appellant 
is appealing this aspect of her claim.  It is requested 
that the RO contact the appellant to clarify this matter.  
She should also be informed that the Board has imposed a 
temporary stay on the adjudication of claims based on 
entitlement under 38 U.S.C.A. § 1318 in accordance with 
the directions of the United States Court of Appeals for 
the Federal Circuit in its decision in National 
Organization of Veterans' Advocates, Inc. v. Secretary of 
Veterans Affairs, Nos. 00-7095, -7096, -7098 (Fed. Cir. 
Aug. 16, 2001).  In that decision, the Federal Circuit 
directed the VA to conduct expedited rulemaking which will 
either explain why certain regulations - 38 C.F.R. § 3.22 
and 38 C.F.R. § 20.1106 - are inconsistent on the 
"hypothetical entitlement" issue or revise the regulations 
so that they are consistent. The temporary stay on the 
adjudication of certain 38 U.S.C. § 1318 claims will 
remain in effect pending the completion of the directed 
rulemaking.


FINDINGS OF FACT

1.  The official death certificate shows that the veteran 
died in November 1994 and that the immediate cause of 
death was acute extensive cerebral hemorrhage due to or as 
a consequence of hypertensive crisis due to or as a 
consequence of acute renal failure due to or as a 
consequence of acute respiratory failure. 

2.  Prior to his death, the veteran had established 
service connection for postoperative residuals of a 
herniated nucleus pulposus, L4-L5, rated as 40 percent 
disabling and residuals of a fracture of the right first 
metacarpal, rated as noncompensable.  

3.  The veteran's fatal cerebral hemorrhage and 
cardiovascular-renal disease were not present during his 
active service are not of service origin or causally 
related to the service connected disabilities.

4.  A disability of service origin was not involved the 
veteran's death.


CONCLUSIONS OF LAW

1.  Cardiovascular-renal disease and cerebral hemorrhage, 
were not incurred in or aggravated by active service, nor 
may this disorder be presumed to have been incurred during 
such service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 
1113, 1131, 1137 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2002).

2.  Cardiovascular-renal disease and cerebral hemorrhage, 
were not proximately due to or the result of a service 
connected disease or injury.  38 C.F.R. § 3.310 (2002).

3.  A service-connected disability did not cause or 
contribute substantially or materially to the cause of the 
veteran's death.  38 U.S.C.A. § 1310 (West 1991); 38 
C.F.R. § 3.312 (2002).

4.  The claim for entitlement to educational benefits 
pursuant to Title 38, United States Code, Chapter 35 is 
without legal merit.  38 C.F.R. § 3.105(a) (2002); Sabonis 
v. Brown, 6 Vet. App. 426 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  
This law eliminates the concept of a well-grounded claim, 
and redefines the obligations of VA with respect to the 
duty to assist.  The new law also includes an enhanced 
duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA 
benefits.  The final rule implementing the VCAA was 
published on August 29,2001.66 Fed. Reg. 45,620-32 
(Aug.29, 2001).  38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).

Upon careful review of the claims folder, the Board finds 
that all required notice and development action specified 
in this statute have been complied with during the 
pendency of the current appeal.  Specifically, the Board 
finds that the statement of the case (SOC), provided to 
both the appellant and her representative, specifically 
satisfies the requirement at § 5103 of the new statute.  
It clearly notifies the appellant and her representative 
of the evidence necessary to substantiate her claim 
including the requirements of the VCAA, to include what 
evidence the VA would obtain.  Moreover, the case was 
remanded in March 1999 after review by the Board, 
specifically for relevant evidence.  

Additionally, the Board finds that the duties to assist 
provided under the new statute at Section 5103(a) and 
implementing regulations have also been fulfilled and that 
all evidence and records identified by the appellant as 
plausibly relevant to her pending claim have been 
collected for review.  Accordingly, the Board finds that 
the requirements under the VCAA have been met.  Quartuccio 
v. Principi, 16 Vet. App. 182 (2002).

The official death certificate shows that the veteran died 
in November 1994 and that the immediate cause of death was 
acute extensive cerebral hemorrhage due to or as a 
consequence of hypertensive crisis due to or as a 
consequence of acute renal failure due to or as a 
consequence of acute respiratory failure.  An autopsy was 
not performed.

At the time of the veteran's death service connection was 
in effect for postoperative residuals of a herniated 
nucleus pulposus, L4-L5, rated as 40 percent disabling and 
residuals of a fracture of the right first metacarpal, 
rated as noncompensably disabling. 

A review of the service medical records does not show 
evidence of brain disease or cardiovascular-renal disease.  
These records show that the veteran was treated for low 
back strain and fracture of the right 1st metacarpal.

The initial VA examination conducted in April 1955 showed 
no evidence of brain or cardiovascular-renal disease.  
There was evidence of osteoarthritis of the lumbar spine.  
In a May 1955 rating action, the RO granted service 
connection for osteoarthritis of the lumbar spine, rated 
as 10 percent disabling and healed fracture of the right 
first metacarpal, rated at 0 percent.  

From the 1960s to the time of his death the veteran 
received intermittent treatment at VA and private 
facilities for various disorders including continuing 
exacerbations of his lumbar disorder.  VA records show 
that in May 1968, the veteran underwent L4-5 excision and 
L3-S1 fusion.  Beginning in the 1980s elevated blood 
pressures were records with mild hypertension being noted 
on a May 1986 VA examination report.  VA computerized 
tomography report dated in February 1993 revealed 
degenerative disc disease from the L-3 to the S1 levels.  

Private terminal hospital records show that the veteran 
was hospitalized in November 1994 in a hypertensive 
crisis.  On arrival to the hospital he went into 
cardiopulmonary arrest.  He also sustained hemorrhagic 
cerebral vascular accident.  A post arrest EEG revealed 
severe brain damage.  He died on November [redacted], 1994. 

Cause of Death

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110.  Service connection 
may also be granted for a chronic disease, i. e., 
cardiovascular-renal disease, which is manifested to a 
degree of 10 percent disabling within one year following 
the veteran's release from active duty.  38 U.S.C.A. § 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Secondary service connection may be granted for a 
disability, which is proximately due to, or the result of 
a service- connected disorder.  38 C.F.R. § 3.310. In 
addition, service connection may also be granted for 
disability which has been aggravated by a service-
connection disease or injury.  Allen v. Brown, 7 Vet. App. 
439 (1995).

Dependency and indemnity compensation may be awarded to a 
veteran's surviving spouse, children, or parents for death 
resulting from a service-connected or compensable 
disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  To 
establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to death.  For a 
service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate 
or underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually 
shared in producing death, but rather it must be shown 
that there was a causal connection.  38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312.

Service connected disability will be considered as the 
principal cause of death when such disability, singly or 
jointly with another condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b).  To be considered a 
contributory cause of death, it must be shown that the 
service connected disability contributed substantially or 
materially; that it combined to cause death; or that it 
aided or lent assistance to the production of death.  38 
C.F.R. § 3.312(c)(1).  It is not sufficient to show that 
the service connected disability casually shared in 
producing death; rather, a causal connection must be 
shown.

Generally, minor service-connected disabilities, 
particularly those of a static nature or not materially 
affecting a vital organ, would not be held to have 
contributed to death primarily due to unrelated 
disability. In the same category there would be included 
service-connected disease or injuries of any evaluation 
(even though evaluated as 100 percent disabling) but of a 
quiescent or static nature involving muscular or skeletal 
functions and not materially affecting other vital body 
functions.  Service-connected diseases or injuries 
involving active processes affecting vital organs should 
receive careful consideration as a contributory cause of 
death, the primary cause being unrelated, from the 
viewpoint of whether there were resulting debilitating 
effects and general impairment of health to an extent that 
would render the person materially less capable of 
resisting the effects of other disease or injury primarily 
causing death.  Where the service-connected condition 
affects vital organs as distinguished from muscular or 
skeletal functions and is evaluated as 100 percent 
disabling, debilitation may be assumed.  38 C. F. R. 
§ 3.312.

Lay statements are considered to be competent evidence 
when describing the symptoms of a disease or disability.  
However, when the determinative issue involves a question 
of medical causation, only individuals possessing 
specialized training and knowledge are competent to render 
an opinion. Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 
The evidence does not show that the appellant possesses 
medical expertise or is it contended otherwise.

The veteran's service medical records do not reflect the 
presence of any cardiovascular-renal problems or evidence 
of brain disease.  Furthermore, the initial post service 
VA examination is negative for any cardiovascular-renal or 
brain disorders.  The medical evidence, in fact, first 
shows the presence of hypertension in the 1980s, many 
years following his separation from service.  The medical 
evidence does not demonstrate that hypertension had been 
manifested prior to that date, and specifically does not 
demonstrate that it had been manifested to a compensable 
degree within one year after his separation from service 
in March 1955.  Moreover, there is no evidence of cerebral 
vascular problems until his stroke that preceded his 
death, more than 39 years after service discharge.

Likewise, the medical record is devoid of clinical 
evidence demonstrating that the presence of 
cardiovascular-renal or cerebral vascular disorder 
diagnosed in November 1994 is otherwise related in any 
manner to the veteran's active service; see 38 C.F.R. § 
3.303(d).  Also there is no evidence that these disorders 
are causally related to or aggravated by his service-
connected disorders.

Finally, the Board notes that the medical evidence does 
not demonstrate that the veteran's service-connected 
disorders, either singly or collectively, caused or 
hastened to cause his death in any manner.  The Board is 
cognizant of the appellant's contentions, to the effect 
that her husband's service connected disorders contributed 
to and accelerated his death.  The clinical record, 
however, does not contain any findings that there was an 
etiological or causal relationship between his fatal 
disorder and any of his service-connected disorders.  To 
the contrary, the medical records compiled in conjunction 
with the treatment accorded him in November 1994 do not at 
any time cite the service connected disorders, or do they 
show that they were considered to be a possible source of 
the veteran's cerebral vascular accident. 

While the Board recognizes her sincere belief that her 
husband's death was related to his military service, it 
nonetheless finds that her statements are not sufficient 
competent evidence to establish the etiology of the 
veteran's cerebral vascular accident or cardiovascular-
renal disorder.  A nexus between a service disability and 
the cause of the veteran's death must be supported by 
evidence.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  A 
lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  See 
Espiritu  v. Derwinski, 2 Vet. App. 492, 494 (1992). 

In view of the foregoing, the Board must conclude that the 
preponderance of the evidence is against the appellant's 
claim of service connection for the cause of the veteran's 
death. 

DEA Chapter 35 Educational Benefits

In order for the appellant to be eligible for DEA Chapter 
35 educational benefits, she must be the surviving spouse 
of a veteran who died of a service-connected disability or 
who, at the time of death, had a total and permanent 
disability evaluation for service connected disability.  
38 U.S.C.A. § 3501; 38 C.F.R. § 21.3021(a).

As noted above, at the time of the veteran's death, 
service connection was in effect for postoperative 
residuals of a herniated nucleus pulposus, L4-L5, rated as 
40 percent disabling and residuals of a fracture of the 
right first metacarpal, rated as noncompensably disabling.  
While the veteran had been assigned a total rating for 
pension benefits, he had not been assigned a total and 
permanent disability rating for a single service-connected 
disability.  Moreover, in light of the Board's decision 
with regard to the claim for service connection for the 
cause of the veteran's death, the Board finds that the 
appellant's claim is without legal merit; thus, it should 
be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

The claim for service connection for the cause of the 
veteran's death is denied.

The claim for entitlement to DEA is dismissed.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

